         Case 3:20-cv-00738-JAM Document 105 Filed 01/12/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                               Plaintiff,         CASE NO. 3:20-cv-00738-JAM
 v.                                               JANUARY 12, 2021
 BENISTAR, ET AL.

                               Defendants.


                   JOINT MOTION TO AMEND SCHEDULING ORDER

       Whereas, this action was commenced by Universitas Education, LLC (“Universitas”) to

pursue claims arising from the judgment debtors Nova Group, Inc., Daniel Carpenter, Grist Mill

Capital, LLC, Grist Mill Holdings, LLC, Carpenter Financial Group, Avon Capital, LLC, Phoenix

Capital Management, LLC and Hanover Trust Company against the Defendants Benistar Admin

Services, Inc., TPG Group, Inc., Grist Mill Partners, LLC, Moonstone Partners, LLC, Alliance

Charitable Trust, Phoenix Charitable Trust, Atlantic Charitable Trust, Avon Charitable Trust,

Carpenter Charitable Trust, Donald Trudeau, and Molly Carpenter asserted, inter alia, to be alter

egos of the judgment debtors, and

       Whereas the defendants moved to dismiss the complaint in this proceeding, which motions

are pending, and

       Whereas the parties in the interest of judicial economy have engaged in limited discovery

pending the decision of this Court on the motions to dismiss, and

       Whereas the parties wish to ensure that there is adequate time for discovery in the above-

captioned proceeding without delaying the ultimate disposition of this case,

       Now, therefore, the parties respectfully request that this Court:
       Case 3:20-cv-00738-JAM Document 105 Filed 01/12/21 Page 2 of 3




     1. Extend the fact discovery deadline in its scheduling order from January 25, 2021 to

         March 26, 2021.

     2. Direct that fact discovery proceed contemporaneously with expert discovery.

     3. Order that the other dates in the Court’s scheduling order remain the same.



PLAINTIFF UNIVERSITAS EDUCATION,                 DEFENDANTS BENISTAR ADMIN
LLC,                                             SERVICES, TPG GROUP, INC.,
                                                 MOONSTONE PARTNERS, LLC, AND
                                                 MOLLY CARPENTER,
By: /s/ Michael G. Caldwell        /             By: /s/ Dan E. LaBelle          /
Ilan Markus, ct 26345                            Dan E. LaBelle, ct 01984
Michael G. Caldwell, ct 26561                    Halloran & Sage
Barclay Damon, L.P.                              315 Post Rd. West
545 Long Wharf Drive                             Westport, CT 06880
New Haven, CT 06511                              Ph. 203-227-2855
Ph. (203) 672-2658                               Fax 203-227-6922
Fax (203) 654-3265                               Email: labelle@halloran-sage.com
IMarkus@barclaydamon.com                         Its Attorney

DEFENDANT GRIST MILL PARTNERS,                   Respectfully Submitted
LLC,                                             THE DEFENDANTS ALLIANCE
                                                 CHARITABLE TRUST, PHOENIX
By: /s/ Jeffrey M. Sklarz           /            CHARITABLE TRUST, ATLANTIC
Jeffrey M. Sklarz, ct 20938                      CHARITABLE TRUST, AVON
Green & Sklarz LLC                               CHARITABLE TRUST, CARPENTER
One Audobon Street                               CHARITABLE TRUST ,
3rd Floor
New Haven, CT 06511
203-285-8545                                     By: _/s/ Grayson Colt Holmes__
Email: jsklarz@gs-lawfirm.com                    Grayson Colt Holmes
Its Attorney                                     Federal Bar No.: ct30111
                                                 Ouellette, Deganis, Gallagher & Grippe LLC
                                                 143 Main Street
                                                 Cheshire, CT 06410
                                                 Phone: (203) 272-1157
                                                 Fax: (203) 250-1835
                                                 Email: gholmes@odglaw.com




                                             2
         Case 3:20-cv-00738-JAM Document 105 Filed 01/12/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021 a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the Court’s electronic filing system as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                      /s/ ct26561
                                                      Michael G. Caldwell




                                                3
